Opinion issued July 1, 2004 












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00606-CR
          01-04-00610-CR
____________

EMILY NAN WEEMS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 44,300 (Counts 1 and 2)



 
MEMORANDUM  OPINION
           On June 21, 2004, appellant  filed a motion to dismiss the above-referenced
appeals.  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).